Title: To James Madison from Thomas Jefferson, 14 April 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Susquehanna Apr. 14. 1783.
Meeting at our quarters with a mr. Levi going to Philadelphia and having no other employment, I write by him just to say that all is well, and that having made our stages regularly & in time we hope to make better way than mr. Nash did. the Carolina letter bearer is here also. we pass one another two or three times a day. I never saw mr. Ingles to speak to him about my books. will you be so obliging as to make my acknowlegements to him for his undertaking & to ask him to send them to Richmond to the care of James Buchanan. be pleased to make my compliments affectionately to the gentlemen & ladies. I desire them to Miss Kit[t]y particularly Do you know that the ra[il]lery you sometimes experienced from our family strengthened by my own observation gave me hopes there was some foundation for it I wished it to be so as it would give me a neighbour whose worth I rate high [,] and as I know it will render you happier than you can possibly be in a singl[e] state I often made it the subject of conversation [,] more [,] exhortation with her and was able to convince my [self] that she possessed every sentiment in your favor which you could wish But of this no more without your leave
I am with much affection Dr. Sir Your sincere friend
Th: Jefferson
